USCA11 Case: 21-13946    Document: 53-1      Date Filed: 12/14/2022    Page: 1 of 15




                                                              [PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-13946
                           ____________________

        MARIDA SILAS,
        individually, and in her prospective capacity as Personal Repre-
        sentative of the Estate of Rochenel Silas,
                                                     Plaintiff - Appellant,
        versus
        SHERIFF OF BROWARD COUNTY, FLORIDA,
                                                    Defendant - Appellee


                           ____________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                     D.C. Docket No. 0:20-cv-61480-WPD
                           ____________________
USCA11 Case: 21-13946      Document: 53-1     Date Filed: 12/14/2022     Page: 2 of 15




        2                      Opinion of the Court                21-13946


        Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, and MARCUS,
        Circuit Judges.
        WILLIAM PRYOR, Chief Judge:
                This appeal concerns who must be served with a suggestion
        of death before a district court dismisses a complaint against a de-
        ceased party. Federal Rule of Civil Procedure 25(a) permits the dis-
        missal if no one moves to substitute a proper party for the decedent
        “within 90 days after service of a statement noting the death.” Rule
        25(a)(3) states that a suggestion of death must be served on “non-
        parties” without specifying which nonparties must be served. The
        district court concluded, and we agree, that service on the surviv-
        ing family members was unnecessary where the decedent had no
        estate when the suggestion of death was filed. Because the dece-
        dent’s survivors were not identified as his legal successors and did
        not have to be served before the 90-day deadline under Rule 25 ex-
        pired, we affirm.
                                I. BACKGROUND
               In 2015, Rochenel Silas filed a complaint against Officer Paul
        Yesbeck and the Sheriff of Broward County, Florida. Silas alleged
        claims for battery and false arrest based on his arrest by Yesbeck in
        2011. After Silas added federal claims against Yesbeck, 42 U.S.C.
        § 1983, the Sheriff removed the case to the district court. Rochenel
        has since died, though his death has no bearing on this appeal.
USCA11 Case: 21-13946      Document: 53-1      Date Filed: 12/14/2022      Page: 3 of 15




        21-13946                Opinion of the Court                         3

        Rochenel is survived by his wife, Marida, who serves as the per-
        sonal representative of his estate in this lawsuit.
               On June 18, 2021, Yesbeck died. On July 12, 2021, the Sheriff
        filed a suggestion of death and served Silas’s counsel. Silas re-
        sponded to the notice and argued that her claims against Yesbeck
        survived his passing “provided [that] a timely compliant Motion for
        Substitution under [Federal] Rule [of Civil Procedure] 25 is filed.”
                The district court notified Silas of the deadline, under Rule
        25, to substitute a new defendant for Yesbeck. That rule provides
        that “[i]f the motion [for substitution] is not made within 90 days
        after service of a statement noting the death, the action . . . against
        the decedent must be dismissed.” FED. R. CIV. P. 25(a)(1). The dis-
        trict court notified the parties that any motion to substitute “must
        be filed on or before October 11, 2021.” The district court cau-
        tioned that “[f]ailure to do so shall result in the immediate dismissal
        of any claims against Paul Yesbeck pursuant to Fed. R. Civ. P.
        25(a).”
               On August 27, 2021, Silas filed a motion to substitute an ad-
        ministrator ad litem for Yesbeck. In support of the motion, Silas
        explained that she had identified Yesbeck’s surviving spouse and
        two children and had learned that an estate had not been opened
        for Yesbeck. As a result, Silas said that she would retain counsel in
        Alabama and open an estate for Yesbeck. Then, she would “seek
        the appointment of an administrator ad litem as personal repre-
        sentative or executor of the estate.” Those steps are required under
USCA11 Case: 21-13946      Document: 53-1      Date Filed: 12/14/2022      Page: 4 of 15




        4                       Opinion of the Court                 21-13946

        Alabama law to continue a suit against a deceased party. ALA. CODE
        §§ 43-2-42(a), 43-2-250.
                On August 30, 2021, the district court denied Silas’s motion
        for substitution without prejudice. The district court concluded
        that the motion was premature because it did “not appear from the
        motion that an estate for Paul Yesbeck ha[d] been opened in Ala-
        bama, nor ha[d] an Alabama court appointed an administrator ad
        litem as personal representative or executor for that estate.” The
        district court stated that Silas could renew the motion after satisfy-
        ing these requirements. The district court also reminded the parties
        of its earlier order setting October 11, 2021, as the deadline “for the
        filing of any motion for substitution.”
               Silas never took the necessary steps to open an estate for
        Yesbeck in Alabama, and she never filed another motion to substi-
        tute a proper party. After the deadline passed, the district court dis-
        missed all claims against Yesbeck for failure to substitute a proper
        party.
               A week later, Silas filed a motion to vacate, amend, or mod-
        ify the order dismissing the claims against Yesbeck or, in the alter-
        native, for relief from that order. Silas argued that her August mo-
        tion for substitution complied with Rule 25(a). She argued that a
        defective motion to substitute satisfies Rule 25(a) because the rule
        “requires only that a motion for substitution be filed,” not that it
        be “consummated.” (Emphasis added). Silas alternatively argued
        that the failure to file a timely motion was the result of excusable
        neglect. She argued that she had interpreted the August order that
USCA11 Case: 21-13946      Document: 53-1     Date Filed: 12/14/2022     Page: 5 of 15




        21-13946               Opinion of the Court                        5

        denied her motion for substitution as “providing . . . a reasonable
        amount of time after the deadline of October 11, 2021” to open an
        estate for Yesbeck. After the Sheriff filed a response, Silas filed a
        supplemental motion to vacate. Silas argued for the first time that
        the 90-day period for filing a motion for substitution had never
        commenced because the Sheriff failed to serve the suggestion of
        death on Yesbeck’s surviving family members.
               The district court denied the motion to vacate. It concluded
        that dismissal was warranted because Silas failed to meet the Octo-
        ber 11 deadline. And it found that Silas did not establish excusable
        neglect based on her failure to meet a clear deadline. The district
        court also rejected Silas’s argument that service was deficient under
        Rule 25(a). It agreed with the Sheriff that Yesbeck had no succes-
        sors or representatives, so the Sheriff did not need to serve a “non-
        existent, non-party.”
                          II. STANDARDS OF REVIEW
                Two standards govern our review. “We review de novo a
        district court’s interpretation of the Federal Rules of Civil Proce-
        dure.” Lizarazo v. Miami-Dade Corr. & Rehab. Dep’t, 878 F.3d
        1008, 1010 (11th Cir. 2017). And we “review a district court’s deter-
        mination regarding excusable neglect for abuse of discretion.” Cor-
        win v. Walt Disney Co., 475 F.3d 1239, 1255 (11th Cir. 2007).
                                 III. DISCUSSION
              We divide our discussion into two parts. First, we explain
        that the district court correctly dismissed the claims against
USCA11 Case: 21-13946      Document: 53-1      Date Filed: 12/14/2022     Page: 6 of 15




        6                      Opinion of the Court                 21-13946

        Yesbeck because the Sheriff did not have to serve a suggestion of
        death on Yesbeck’s survivors. Second, we explain that the district
        court did not abuse its discretion in denying Silas’s motion to va-
        cate because Silas’s failure to meet a clear deadline does not qualify
        as excusable neglect.
            A. The District Court Correctly Dismissed the Claims Against
                                Yesbeck Under Rule 25.
               The parties dispute whether Yesbeck’s surviving spouse and
        children qualify as nonparties who had to be served with a sugges-
        tion of death when no estate existed for Yesbeck. Federal Rule of
        Civil Procedure 25(a)(3) provides that a statement noting death
        “must be served on the parties as provided in Rule 5 and on non-
        parties as provided in Rule 4.” The parties agree that the Sheriff
        properly served the “parties,” but the Rules do not define who
        counts as a “nonparty.” Silas maintains that Yesbeck’s surviving
        family members were nonparties who had to be served with a sug-
        gestion of death. Because the Sheriff did not serve these nonparties,
        Silas contends that the district court lacked the authority to dismiss
        the action against Yesbeck.
                Although Rule 25 does not define “nonparty,” its context
        makes clear that the decedent’s surviving family members do not
        need to be served with a suggestion of death unless they represent
        the decedent’s estate. Rule 25 facilitates the substitution of a
        “proper party” to take the place of the decedent. FED. R. CIV. P.
        25(a)(1). By requiring service of a suggestion of death on nonpar-
        ties, the Rule encourages the existing parties to promptly identify
USCA11 Case: 21-13946      Document: 53-1     Date Filed: 12/14/2022     Page: 7 of 15




        21-13946               Opinion of the Court                        7

        which—if any—nonparties have the legal authority to step into the
        decedent’s position in the case. Those nonparties must be notified
        to begin the 90-day period provided by Rule 25(a)(1). But they are
        a limited group. After all, nonparties cannot mean “every person in
        the United States who happens not to be a party to the lawsuit in
        question.” Atkins v. City of Chicago, 547 F.3d 869, 873 (7th Cir.
        2008).
               To identify who has the legal authority to serve as a substi-
        tute, we look to the text of Rule 25, which specifically references
        the decedent’s “successor[s]” or “representative[s]” as the only non-
        parties who may move for substitution. FED. R. CIV. P. 25(a)(1).
        These nonparties are not necessarily the decedent’s surviving fam-
        ily members. Instead, a state probate court determines who serves
        as the decedent’s successor or representative of his estate. See ALA.
        CODE § 43-2-42(a); see also Henderson v. Briarcliff Nursing Home,
        451 So.2d 282, 283–84 (Ala. 1984) (noting that the status of “per-
        sonal representative” is “judicially conferred”), overruled on other
        grounds by Hayes v. Brookwood Hosp., 572 So.2d 1251 (Ala. 1990).
        Under Rule 25, the party serving the suggestion of death must look
        to state law, identify the decedent’s representative or successor,
        and notify that party of the death and the lawsuit. Only after that
        notice can the 90-day period begin. But when the decedent lacks a
        legal successor or representative, Rule 25 does not require service
        on “nonparties” who lack the legal authority to serve as a substitute
        party. As we have explained, “to start Rule 25’s ninety-day clock, a
        suggestion of death must be filed with the court and served on a
USCA11 Case: 21-13946      Document: 53-1      Date Filed: 12/14/2022     Page: 8 of 15




        8                      Opinion of the Court                 21-13946

        personal representative of the deceased party.” Lizarazo, 878 F.3d
        at 1010.
               Our sister circuit’s decision in Atkins v. City of Chicago is
        instructive. There, counsel for the deceased plaintiff did not serve
        a suggestion of death on the decedent’s wife. 547 F.3d at 873. In the
        suggestion of death, counsel for the decedent named the wife as
        the pending personal representative of the decedent’s estate and
        stated that he would be representing her. Id. But he never served
        the wife with a suggestion of death. The Seventh Circuit held that
        “nonparties with a significant financial interest in the case, namely
        the decedent’s successors (if his estate has been distributed) or per-
        sonal representative ([if] it has not been), should certainly be
        served.” Id. It concluded that the decedent’s wife needed to be
        served because she had been identified as the pending personal rep-
        resentative of her husband’s estate.
               Yesbeck’s surviving family members do not qualify as non-
        parties who must be served to begin the 90-day period for substitu-
        tion under Rule 25. Silas acknowledges that Yesbeck’s family mem-
        bers were not representing the estate. No estate existed. Silas also
        offers no evidence that these family members had been identified
        as the pending representatives of the estate. See Atkins, 547 F.3d at
        873. As a result, Yesbeck’s “survivors” were no more liable to Silas
        than any other stranger to the lawsuit. Because Yesbeck’s “survi-
        vors” had no stake in the lawsuit and lacked the legal authority to
        file a motion to substitute, they did not have to be served before
        the substitution period could begin.
USCA11 Case: 21-13946      Document: 53-1      Date Filed: 12/14/2022     Page: 9 of 15




        21-13946               Opinion of the Court                         9

               Silas argues that because no estate existed, she had no way
        to substitute a party for Yesbeck, but we disagree. State law—in
        this case, Alabama law—controls the opening of an estate. Under
        Alabama law, where the decedent’s survivors do not apply to ad-
        minister the estate and forty days pass, they relinquish their right.
        ALA. CODE § 43-2-43(b). After that period, Silas was permitted to
        apply for letters of administration. See id. The August 30, 2021, or-
        der informed Silas precisely what steps she needed to take to renew
        her motion for substitution. It told her to open an estate in Ala-
        bama. And it stated that the Alabama court would appoint an ad-
        ministrator of the estate. Silas said that she would take these steps.
        She stated that she would retain local counsel in Alabama and open
        an estate for Yesbeck. But she never did so.
                Silas also never moved to extend the time to file a motion
        for substitution. Kotler v. Jubert, 986 F.3d 147, 155–56 (2d Cir.
        2021). Rule 6(b) “allows a litigant to seek permission to enlarge the
        time in which ‘an act may or must be done,’ and allows the court
        to extend a litigant’s time for good cause.” Id. (quoting FED. R. CIV.
        P. 6(b)). Silas could have sought more time to file her motion for
        substitution in the event the state court failed to appoint an admin-
        istrator of the estate before the 90-day window expired. Id. But Silas
        never did so. Only after the 90-day deadline passed and the district
        court dismissed the claims against Yesbeck did Silas object. Because
        Silas failed to take the requisite steps to open an estate before the
        90-day period expired, the district court properly dismissed the
        claims against Yesbeck.
USCA11 Case: 21-13946      Document: 53-1      Date Filed: 12/14/2022     Page: 10 of 15




        10                      Opinion of the Court                 21-13946

               The Sheriff also argues that a different rule applies when the
        decedent is a defendant than when he is a plaintiff. But the text of
        Rule 25 does not distinguish between plaintiffs and defendants.
        And the only question before us is whether the Sheriff had to serve
        the surviving family members of a deceased defendant when they
        did not represent the decedent’s estate. He did not.
              B. Silas’s Failure to Meet the Deadline Was Inexcusable.
               Silas also argues that the district court abused its discretion
        when it refused to forgive her failure to meet the deadline under
        Rule 25 as excusable neglect, but we again disagree. Silas’s failure
        to abide by a clear deadline means that she cannot establish excus-
        able neglect.
               When a party files a motion for an extension of time after
        the expiration of a deadline, the court must decide whether the fail-
        ure to meet the deadline was “because of excusable neglect.” FED.
        R. CIV. P. 6(b)(1)(B). We have held that, as a matter of law, “an at-
        torney’s misunderstanding of the plain language of a rule cannot
        constitute excusable neglect such that a party is relieved of the con-
        sequences of failing to comply with a statutory deadline.” Ad-
        vanced Estimating Sys., Inc. v. Riney, 130 F.3d 996, 998 (11th Cir.
        1997). Moreover, “inadvertence, ignorance of the rules, or mistakes
        construing the rules do not usually constitute ‘excusable neglect.’”
        Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.
        380, 392 (1993). So, failure to abide by a clear legal deadline consti-
        tutes inexcusable neglect.
USCA11 Case: 21-13946     Document: 53-1      Date Filed: 12/14/2022     Page: 11 of 15




        21-13946               Opinion of the Court                        11

               Silas’s inadvertence and ignorance of the rules cannot excuse
        her failure to meet the Rule 25 deadline. Silas should have been
        aware of the 90-day deadline for a motion to substitute. And, in the
        event her memory needed jogging, the district court reminded her
        twice. In its July 23, 2021, order, the district court stated that any
        motion to substitute “must be filed on or before October 11, 2021.”
        Then, in denying Silas’s motion to substitute on August 30, 2021,
        the district court reminded the parties that it had “entered an Order
        setting a deadline of October 11, 2021, for the filing of any motion
        for substitution.” Silas not only misunderstood the clear import of
        Rule 25 but also ignored repeated court warnings of the 90-day
        deadline. Under Pioneer and Advanced Estimating Systems, that
        inadvertence cannot constitute excusable neglect.
               Silas insists that the motion to substitute contained a “dra-
        matic ambiguity” that excuses her failure to meet the deadline. She
        argues that the August 30, 2021, order did not contain a clear dead-
        line and did not “reiterate that a substitution had to occur by the
        original deadline of October 11, 2021.” But the record belies Silas’s
        argument. The district court reminded the parties of the October
        11, 2021, deadline in its order denying Silas’s motion to substitute.
        And it enforced that deadline—as is required by Rule 25, although
        the deadline may be extended for good cause, Lizarazo, 878 F.3d at
        1011—in dismissing the claims against Yesbeck. Silas’s failure to
        abide by that deadline was not excusable.
USCA11 Case: 21-13946   Document: 53-1    Date Filed: 12/14/2022   Page: 12 of 15




        12                   Opinion of the Court             21-13946

                             IV. CONCLUSION
              We AFFIRM the dismissal of the complaint against Officer
        Yesbeck. We also deny as moot Silas’s motion to supplement the
        record.
USCA11 Case: 21-13946      Document: 53-1      Date Filed: 12/14/2022      Page: 13 of 15




        21-13946             ROSENBAUM, J., Concurring                        1

        ROSENBAUM, Circuit Judge, Concurring:
                I concur in the Court’s opinion. I write separately only to
        point out the natural import of our decision today, in combination
        with our decision in Lizarazo v. Miami-Dade Corrections & Reha-
        bilitation Department, 878 F.3d 1008 (11th Cir. 2017).
               Federal Rule of Civil Procedure 25(a)(1) authorizes “any
        party or . . . the decedent’s successor or representative” to file a
        motion for substitution upon a party’s death. But the motion must
        be filed “within 90 days after service of a statement noting the
        death,” unless the court grants extensions of time, or “the action
        by or against the decedent must be dismissed.” Id. As for how
        service must be effected, Rule 25(a)(3) tells us, as relevant here, that
        both a notice of death and a motion to substitute “must be served
        on the parties . . . and on nonparties . . . .” Id. Today, we explain
        that the “nonparties” on whom the notice of death and motion to
        substitute must be served are the successor or personal representa-
        tive of the deceased (or both if both exist).
                We have previously held that, “to start Rule 25’s ninety-day
        clock, a suggestion of death must be filed with the court and served
        on a personal representative [and successor] of the deceased party.”
        Lizarazo, 878 F.3d at 1009. This case is about what happens when
        there is no successor or personal representative. And on that score,
        we hold that, when no successor or personal representative exists,
        a party complies with Rule 25(a)(1)’s requirement to serve the no-
        tice of death by serving the other parties, since no “nonparties,” as
        Rule 25(a) defines the term, exist.
USCA11 Case: 21-13946     Document: 53-1      Date Filed: 12/14/2022    Page: 14 of 15




        2                   ROSENBAUM, J., Concurring              21-13946

               But Rule 25(a) and our reasoning necessarily mean that,
        when a successor or personal representative does exist—even if the
        serving party does not know of that successor or personal repre-
        sentative—the service on the other parties alone does not trigger
        the ninety-day clock. That is so for two reasons.
                First, as I’ve noted, we held in Lizarazo and reaffirm today
        that, when a successor or personal representative exists, the ninety-
        day clock does not begin to run until after that successor or per-
        sonal representative is served with the suggestion of death. We
        based our holding on the text of Rule 25(a). See Lizarazo, 878 F.3d
        at 1009; Maj. Op. at 7–8. And Rule 25(a)’s text does not distinguish
        expressly or implicitly in application of the rule to deceased plain-
        tiffs and deceased defendants, so the Lizarazo rule applies equally
        in both situations. Reviewing Rule 25(a)’s text also reveals that it
        does not excuse or except failure to serve the successor or repre-
        sentative when one or both exist.
               Second, if the ninety-day clock were triggered by service on
        only parties, even when a successor or representative existed and
        the serving party knowingly shirked its duty to serve that successor
        or representative, the rule requiring service on a successor or rep-
        resentative would then rarely, if ever, be followed in the context
        we have today—that is, when a defendant is the deceased party and
        the serving party is one that has no interest in recovery from or
        blame on that deceased defendant. Indeed, allowing a serving
        party to avoid compliance with Rule 25(a)’s requirement to serve
        the successor or representative would supercharge the incentive
USCA11 Case: 21-13946      Document: 53-1       Date Filed: 12/14/2022      Page: 15 of 15




        21-13946             ROSENBAUM, J., Concurring                         3

        for defendants not to seek to identify the successor or representa-
        tive. After all, failing to look at all for a successor or representative
        would allow the serving party to start the ninety-day clock imme-
        diately—even if a successor or representative were readily identifi-
        able.
                Such an interpretation would also have administrative con-
        sequences for the district court: plaintiffs who received a Rule 25(a)
        notice from another party might well be inclined to seek eviden-
        tiary hearings on whether the serving party knew that a successor
        or representative existed in cases where the plaintiff became aware
        that a successor or representative existed. And if the plaintiff could
        show that the serving party did know but didn’t reveal that infor-
        mation in the suggestion of death, sanctions might be in order, or
        a court might have to unwind its closing of the case, which could
        have been prevented had the serving party simply complied with
        its obligation to serve the successor or representative.
                But holding serving parties responsible by not starting the
        ninety-day clock if a successor or personal representative exists and
        the serving party fails to serve them mitigates these problems. For
        starters, it incentivizes the serving party to undertake at least some
        efforts to identify a successor or personal representative. As a re-
        sult, the letter and spirit of Rule 25(a)(1) are far more likely to be
        complied with—a desirable consequence in its own right. And
        that, in turn, appreciably decreases the chances a court will have to
        unwind a case later because an unserved successor or representa-
        tive existed at the time of service on the parties.